Per Curiam.

Plaintiff, having been suspended from the National Association of Securities Dealers, Inc., was barred from recovery of commissions upon sales made during the period of his suspension. The public interest requires that appropriate sanctions be imposed to secure compliance with the rules, regulations and policies of both the National Association of Securities Dealers and the Securities and Exchange Commission. (Boruski v. Securities & Exch. Comm., 289 F. 2d 738, 740.)
The judgment should be reversed, with $30 costs and complaint dismissed, with costs.
Concur — Tilzer, J. P., Hoestadter and Capozzoli, JJ.
Judgment reversed, etc.